            Case 2:19-cv-00632 Document 21 Filed 05/14/20 Page 1 of 1 PageID #: 154

                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 5/14/2020                                                                  Case Number 2:19-cv-00632
Case Style: Center for Biological Diversity vs. United States Fish and Wildlife Service
Type of hearing Telephonic Status Conference
Before the honorable: 2508-Copenhaver
Court Reporter                                                                   Courtroom Deputy Law Clerk
Attorney(s) for the Plaintiff or Government Benjamin Luckett, Jared Margolis


Attorney(s) for the Defendant(s) Jason Bailey, Mark Brown, Kevin O’Scannlain, Marc Marie, Shawn Finley, Maranda White


Law Clerk CF                                                                   Probation Officer
                                                          Trial Time




                                                       Non-Trial Time
Pretrial conference (including settlement and telephone conferences).



                                                         Court Time
10:03    to 10:40
Total Court Time: 0 Hours 37 Minutes Non-Trial Time/Uncontested Time


                                                      Courtroom Notes
Scheduled Start Time: 10:00am
Actual Start Time: 10:03am

Telephone Conference re: Stipulated Settlement Agreement

Judge asked why the Big Sandy River crayfish is not addressed in the Agreement. Parties answered that the
forthcoming new Biological Opinion will cover all species and not only the two crayfish species. The parties agreed to
undertake the guidance on the Guyandotte River crayfish as an interim action before the new Biological Survey is
completed because the species is more jeopardized (than the Big Sandy River crayfish).

Judge asked about the final sentence of Paragraph 5. The parties answered that the only required actions in the
Agreement are in Paragraphs 1 & 2.

Judge asked what the plaintiff can no longer do according to Paragraph 12. The plaintiffs answered that they could
challenge the new Biological Opinion, and possibly challenge future reliance on the 1996 Biological Opinion once the
new Biological Opinion is in effect.

Judge asked what would be a reasonable time limit to retain jurisdiction pursuant to Paragraph 12. The parties
suggested that the court retain jurisdiction through 2020. Judge stated that the court will impose a time limit.

The final determination, as agreed to by the parties, is limited to Paragraphs 1 & 2 of the Agreement.

End Time: 10:40am
